DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/07/2022 has been entered.

3.	Claims 1, 3–11, and 13–20 are pending for examination in the request for continued examination filed on 03/07/2022.  Claims 2 and 12 are cancelled.


Claim Objections
4.	Claims 4–8 and 14–18 are objected to because of the following informalities:

Claims 4–8 each recites an element set forth in dependent claim 3 and on its face appears to be dependent on claim 3.  Similarly, Claims 14–18 each recites an element set forth in dependent claim 13 and on its face appears to be dependent on claim 13.

For purposes of examination, Claims 4–8 will be construed as dependent claims of claim 3. And Claims 14–18 will be construed as dependent claims of claim 13.

Appropriate corrections are required.

Examiner’s Remarks
5.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
6.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
7.	(A)	Gupta et al., US 7,693,983 B1 (“Gupta”).
	(B)	Lin et al., US 2020/0379816 A1 (“Lin”).
	(C)	Zheng et al., 2014/0156813 A1 (“Zheng”).

Notice re prior art available under both pre-AIA  and AIA 
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
9.	Claims 1, 9–11, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Gupta in view of (B) Lin and (C) Zheng.

See “References Cited” section, above, for full citations of references.

10.	Regarding claim 1, (A) Gupta teaches/suggests the invention substantially as claimed, including:

“A computer-implemented method comprising:
	obtaining telemetry data of a current deployment of virtual infrastructure resources within a current data center of a cloud provider that supports an existing service and an application deployed on the virtual infrastructure resources, wherein the telemetry data is collected over a period of time”
(Figs. 1–2 and Col. 4, lines 20–25: example, an application service may represent an electronic auction site, while in another environment, an application service may represent an online magazine's Internet site. Multiple processes, often corresponding to more than one executable program, may together perform the functionality provided by an application service;
Col. 8, lines 14–25: obtain one or more filtered aggregations of resource usage data gathered by meter agents 115 for the applications to be redeployed, e.g., an aggregation indicating the processor utilization as measured at an existing execution environment where the application processes 120 or application service 122 has been running. Using the filtered aggregations of resource usage data, the information on resources at possible target execution environments and the desired set of constraints, optimizer 170 may be configured to generate mappings of the application processes 120 and/or the application service 122 to selected 25 resources of the target execution environments;
Col. 10, lines 16–20: Meter agents 115 may be configured to periodically collect usage data for one or more resources according to the meter specifications, and to provide the usage data to meter aggregator 180;
Col. 6, lines 38–40: meters may be configured to gather usage data on virtualized resources);


	“obtaining information regarding a set of constraints to be imposed on a resource optimization plan, including application-specific and service-specific preferences and constraints”
(Col. 8, lines 1–8: optimizer 170 may be provided with a set of constraints associated with a deployment of one or more application processes 120 or application services 122, such as, for example, a desired maximum processor utilization level at a target execution environment, a requirement that two or more application processes of the application service must be cohosted at a single server or host 105, or a maximum desired processor cost;
Col. 8, lines 26–32: if an application service includes two application processes 120A and 120B that have been running on separate hosts 105A and 105B, respectively, optimizer 170 may indicate that in order to reduce overall processing cost as specified in a specified constraint, processes 120A and 120B may both be executed at single low-cost multiprocessor server 105K;
Col. 8, lines 43–50: A service specification may, for example, identify a set of one or more executable programs whose corresponding processes 120 collectively provide the application service. In one embodiment, a service specification may also specify how the application programs or processes 120 may be logically organized as application tiers;
Col. 15, lines 55–58: Application grouping and isolation constraints may be specified to indicate allowable or desired grouping of application processes 120;
Col. 18, lines 37–40: identify how a mapping might have to be modified if a constraint is relaxed or made stricter, and to quantify the costs and/or benefits of such a mapping modification);

“... identify a plurality of indicators of resource consumption relating to the currently deployed virtual infrastructure resources during the period of time”
(Col. 8, lines 14–25: obtain one or more filtered aggregations of resource usage data gathered by meter agents 115 for the applications to be redeployed, e.g., an aggregation indicating the processor utilization as measured at an existing execution environment where the application processes 120 or application service 122 has been running. Using the filtered aggregations of resource usage data, the information on resources at possible target execution environments and the desired set of constraints, optimizer 170 may be configured to generate mappings of the application processes 120 and/or the application service 122 to selected 25 resources of the target execution environments;
Col. 10, lines 16–20: Meter agents 115 may be configured to periodically collect usage data for one or more resources according to the meter specifications, and to provide the usage data to meter aggregator 180); and

	
“determining a resource optimization plan that is within the set of constraints and is based on a costing model associated with resources of an alternative data center of the cloud provider, the plurality of indicators of resource consumption, and costs associated with the current deployment”
(Col. 18, lines 6–15: optimizer 170 may be configured to generate a set of equations representing an objective function or functions to be minimized (such as total cost) or maximized ( such as expected performance) given the capabilities of the target execution environment’s resources and the other constraints that have to be met. In such an implementation, one or more solutions of the equation set may provide the mappings of applications to resources of the target execution environment);

“responsive to approval of the resource optimization plan, implementing the resource optimization plan by:
	... re-deploying the application.
(Col. 18, lines 18–23: if more than one mapping that satisfies the constraint set is generated, optimizer 170 may also be optionally configured to rank the mappings relative to each other based on one or more specified criteria (block 621 of FIG. 6) and/or identify the optimal mapping solution;
Col. 19, lines 1–4: instead of allowing the optimizer to identify one or more mappings of application components to resources based on specified constraints, a user may specify a potential mapping;
Col. 17, lines 63–67: where a target execution environment includes two hosts 105K and 105L, and the application service to be redeployed includes two processes 120A 65 and 120B;
the Examiner notes: it would have been obvious to allow a user to manually specify or select an existing mapping solution to enable greater customization and/or control over applications/services deployments).

Gupta does not teach “applying a deep learning algorithm to the telemetry data to identify a plurality of indicators of resource consumption relating to the currently deployed virtual infrastructure resources.”

(B) Lin however teaches or suggests:
“applying a deep learning algorithm to the telemetry data to identify a plurality of indicators of resource consumption relating to the currently deployed virtual infrastructure resources”
(¶ 45: apply a recurrent neural network (RNN) model to estimate each cycle of the cloud resource demand by using the historical data;
¶ 54: the predicting curve of future usage is generated by cloud resource management system 100 using techniques of machine learning based on the historical data of current ( or past) records of using the cloud services. As illustrated above, a time series can be predicted using a model of RNNs of deep learning by the cloud resource management system;
¶¶ 57–58: cloud resource demand of the first task is predicted by using the historical data ... the algorithms stated above can be used to predict the demand curve of the cloud resources .... In step S440, the cloud resources of the plurality of cloud environments are allocated according to the cloud resource demand predicted).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with those of Gupta to predict/estimate future resource consumption using machine learning techniques. The motivation or advantage to do so is to improve the estimation of future resource demands (requirements), thereby optimizing the allocation and sharing of resources.


	Gupta and Lin do not teach “reconfiguring the existing service and the application in accordance with the resource optimization plan.”

	(C) Zheng however teaches or suggests:
“reconfiguring the existing service and the application in accordance with the resource optimization plan”
(Fig. 2 and ¶ 40: determining, based on the hardware specifications, the environment settings and/or the configuration settings of the target cloud computing system, that the application is to be reconfigured for compatibility with the target cloud computing system ... based on the determination, one or more portions of the application are reconfigured).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zheng with those of Gupta and Lin to reconfigure the existing application service(s) and process(es) prior to redeployment. The motivation or advantage to do so is to ensure the compatibility of the redeployed (migrated) services and/or processes with the target execution environment.


11.	Regarding claim 9, Gupta and Lin teach/suggest:
“wherein said obtaining telemetry data and said identifying a plurality of indicators of resource consumption are performed on a periodic basis”
(Gupta, Col. 10, lines 16–20: Meter agents 115 may be configured to periodically collect usage data for one or more resources according to the meter specifications, and to provide the usage data to meter aggregator 180;
Lin, ¶ 45: the cloud resource management system 100 can be configured to predict the resource combinations satisfying the cloud resource demand during a period of time in the future according to the historical data ... network data flow of an electronic connnerce system possesses features that are periodic .... History data, which can include the usage of the processors (such as percentage usage), the usage of the memory, IOPS, and so on, can be constructed to form a historical curve of the system performance of the cloud resources currently used. The historical curve can be used for training the model using machine learning by the processor 120).

12.	Regarding claim 10, Gupta teaches/suggests:
“determining the costs associated with the current deployment, a current resource utilization, and an ideal cost by crawling the current deployment”
(Col. 10, lines 16–20: Meter agents 115 may be configured to periodically collect usage data for one or more resources according to the meter specifications, and to provide the usage data to meter aggregator 180;
Col. 2, lines 42–47: optimizer may be configured to represent an objective function ( e.g., a function representing the cost of deploying applications to target resources) and the various constraints as a set of linear or non-linear equations, and solve the equations in order to generate the mappings;
Col. 18, lines 6–15: optimizer 170 may be configured to generate a set of equations representing an objective function or functions to be minimized (such as total cost) or maximized ( such as expected performance) given the capabilities of the target execution environment's resources and the other constraints that have to be met. In such an implementation, one or more solutions of the equation set may provide the mappings of applications to resources of the target execution environment).

13.	Regarding claims 11 and 19–20, they are the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claims 1 and 9–10. Therefore, they are rejected on the same basis as claims 1 and 9–10 above.


Allowable Subject Matter
14.	Claims 3–8 and 13–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See Claim Objections, above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
June 2, 2022